                                                                AOR,CLOSED,MEDIATION,PATENT,REF_DISCOV
                                       U.S. District Court
                                Southern District of Florida (Miami)
                          CIVIL DOCKET FOR CASE #: 1:20−cv−24742−BB

Mindbasehq LLC v. Alphabet Inc.                                     Date Filed: 11/17/2020
Assigned to: Judge Beth Bloom                                       Date Terminated: 05/12/2021
Referred to: Magistrate Judge Alicia M. Otazo−Reyes                 Jury Demand: Plaintiff
Cause: 35:0271 Patent Infringement                                  Nature of Suit: 830 Patent
                                                                    Jurisdiction: Federal Question
Plaintiff
Mindbasehq LLC                                        represented by Anne Reilly Flanigan
                                                                     Weiss Serota Helfman Cole , Bierman, P.L.
                                                                     2525 Ponce de Leon Blvd.
                                                                     Suite 700
                                                                     CORAL GABLES, FL 33134
                                                                     305−854−0800
                                                                     Fax: 305−854−2323
                                                                     Email: areilly@wsh−law.com
                                                                     ATTORNEY TO BE NOTICED

                                                                     James Iaconis
                                                                     Iaconis Law Office
                                                                     P.O. Box 450473
                                                                     Miami, FL 33245
                                                                     Email: james.iaconis@iaconislaw.com
                                                                     PRO HAC VICE
                                                                     ATTORNEY TO BE NOTICED

                                                                     Robert Terry Parker
                                                                     Rath, Young and Pignatelli, P.C.
                                                                     120 Water Street
                                                                     Boston, MA 02109
                                                                     603−410−4338
                                                                     Email: rtp@rathlaw.com
                                                                     PRO HAC VICE
                                                                     ATTORNEY TO BE NOTICED

                                                                     Alen H. Hsu
                                                                     Weiss Serota Helfman Cole & Bierman, P.L.
                                                                     1200 N. Federal Highway, Suite 2100
                                                                     Suite 312
                                                                     Boca Raton, FL 33432
                                                                     United Sta
                                                                     561−835−2111
                                                                     Email: ahsu@wsh−law.com
                                                                     ATTORNEY TO BE NOTICED


V.
Defendant
Alphabet Inc.                                        represented by Edward Maurice Mullins
TERMINATED: 01/11/2021                                              Reed Smith LLP
                                                                    1001 Brickell Bay Drive
                                                                    Suite 900
                                                                    Miami, FL 33131−2847
                                                                    786−747−0200
                                                                    Fax: 786−747−0299
                                                                    Email: emullins@reedsmith.com
                                                                    LEAD ATTORNEY
                                                                    ATTORNEY TO BE NOTICED

                                                                    Daniel Alvarez Sox
                                                                    Reed Smith LLP
                                                                    1001 Brickell Bay Drive
                                                                    Suite 900
                                                                    Miami, FL 33131
                                                                    786−747−0200
                                                                    Fax: 786−747−0299
                                                                    Email: dsox@reedsmith.com
                                                                    ATTORNEY TO BE NOTICED

                                                                    Marcelo Diaz−Cortes
                                                                    Reed Smith LLP
                                                                    1001 Brickell Bay Drive
                                                                    Suite 900
                                                                    Miami, FL 33131
                                                                    786−747−0200
                                                                    Email: mdiaz−cortes@reedsmith.com
                                                                    ATTORNEY TO BE NOTICED

Defendant
Google LLC                                           represented by Edward Maurice Mullins
                                                                    (See above for address)
                                                                    LEAD ATTORNEY
                                                                    ATTORNEY TO BE NOTICED

                                                                    Daniel Alvarez Sox
                                                                    (See above for address)
                                                                    ATTORNEY TO BE NOTICED

                                                                    Michael S. Kwun
                                                                    Kwun Bhansali Lazarus LLP
                                                                    555 Montgomery Street, Suite 750
                                                                    San Francisco, CA 94111
                                                                    Email: mkwun@kblfirm.com
                                                                    PRO HAC VICE
                                                                    ATTORNEY TO BE NOTICED


 Date Filed     #   Docket Text

 11/17/2020    Ï1   COMPLAINT against Alphabet Inc.. Filing fees $ 400.00 receipt number BFLSDC−13881907, filed
                    by MINDBASEHQ LLC. (Attachments: # 1 Exhibit Patent No.:6,510,433, # 2 Exhibit Patent No.:
                    6,665,680)(Hsu, Alen) (Entered: 11/17/2020)
11/17/2020    Ï2    Clerks Notice of Judge Assignment to Judge Beth Bloom.

                    Pursuant to 28 USC 636(c), the parties are hereby notified that the U.S. Magistrate Judge Alicia M.
                    Otazo−Reyes is available to handle any or all proceedings in this case. If agreed, parties should
                    complete and file the Consent form found on our website. It is not necessary to file a document
                    indicating lack of consent. (kpe) (Entered: 11/18/2020)

11/18/2020    Ï3    FORM AO 120 SENT TO DIRECTOR OF U.S. PATENT AND TRADEMARK (kpe) (Entered:
                    11/18/2020)

11/18/2020    Ï4    Clerks Notice to Filer re: Electronic Case. No Civil Cover Sheet. Filer is instructed to file a Notice
                    (Other) with the Civil Cover Sheet attached within 24 hours of the notice. (kpe) (Entered: 11/18/2020)

11/18/2020    Ï5    NOTICE by MINDBASEHQ LLC re 1 Complaint Civil Cover Sheet (Attachments: # 1 Civil Cover
                    Sheet) (Hsu, Alen) (Entered: 11/18/2020)

11/18/2020    Ï6    NOTICE of Filing Proposed Summons(es) by MINDBASEHQ LLC re 1 Complaint filed by
                    MINDBASEHQ LLC (Attachments: # 1 Summon(s)) (Hsu, Alen) (Entered: 11/18/2020)

11/18/2020    Ï7    ORDER Requiring Scheduling Report And Certificates Of Interested Parties. Signed by Judge Beth
                    Bloom on 11/18/2020. See attached document for full details. (kpe) (Entered: 11/18/2020)

11/18/2020    Ï8    Summons Issued as to Alphabet Inc.. (kpe) (Entered: 11/18/2020)

12/11/2020    Ï9    Unopposed MOTION for Extension of Time to File Response/Reply/Answer as to 1 Complaint by
                    Alphabet Inc.. Attorney Edward Maurice Mullins added to party Alphabet Inc.(pty:dft). (Attachments:
                    # 1 Text of Proposed Order)(Mullins, Edward) (Entered: 12/11/2020)

12/11/2020   Ï 10   PAPERLESS ORDER granting 9 Defendant's Unopposed MOTION for Extension of Time. Defendant
                    shall respond to the Complaint by no later than January 14, 2021. Signed by Judge Beth Bloom (ks01)
                    (Entered: 12/11/2020)

12/14/2020   Ï 11   NOTICE of Attorney Appearance by Edward Maurice Mullins on behalf of Alphabet Inc. (Mullins,
                    Edward) (Entered: 12/14/2020)

12/14/2020   Ï 12   NOTICE of Attorney Appearance by Daniel Alvarez Sox on behalf of Alphabet Inc.. Attorney Daniel
                    Alvarez Sox added to party Alphabet Inc.(pty:dft). (Sox, Daniel) (Entered: 12/14/2020)

12/14/2020   Ï 13   NOTICE of Attorney Appearance by Marcelo Diaz−Cortes on behalf of Alphabet Inc.. Attorney
                    Marcelo Diaz−Cortes added to party Alphabet Inc.(pty:dft). (Diaz−Cortes, Marcelo) (Entered:
                    12/14/2020)

12/29/2020   Ï 14   Unopposed MOTION to Appear Pro Hac Vice, Consent to Designation, and Request to Electronically
                    Receive Notices of Electronic Filing for James Iaconis. Filing Fee $ 200.00 Receipt #
                    BFLSDC−14118072 by MINDBASEHQ LLC. Responses due by 1/12/2021 (Attachments: # 1
                    Certification, # 2 Text of Proposed Order)(Hsu, Alen) (Entered: 12/29/2020)

12/29/2020   Ï 15   Unopposed MOTION to Appear Pro Hac Vice, Consent to Designation, and Request to Electronically
                    Receive Notices of Electronic Filing for R. Terry Parker. Filing Fee $ 200.00 Receipt #
                    AFLSDC−14118355 by MINDBASEHQ LLC. Responses due by 1/12/2021 (Attachments: # 1
                    Certification, # 2 Text of Proposed Order)(Hsu, Alen) (Entered: 12/29/2020)

12/29/2020   Ï 16   PAPERLESS ORDER granting 14 Motion to Appear Pro Hac Vice, Consent to Designation, and
                    Request to Electronically Receive Notices of Electronic Filing for Attorney James Iaconis. Signed by
                    Judge Beth Bloom (ks01) (Entered: 12/29/2020)

12/30/2020   Ï 17   PAPERLESS ORDER denying 15 Motion to Appear Pro Hac Vice, Consent to Designation, and
                    Request to Electronically Receive Notices of Electronic Filing for Attorney R. Terry Parker. Notice of
                    Noncompliance with LR 4(b) of the Rules Governing the Admission, Practice, Peer Review, and
                    Discipline of Attorneys as follows: PHV Attorney R. Terry Parker is not admitted to the Bars listed.
                    Attorney must file documents in the name in which he is admitted to the Bar. Attorney is admitted as
                    Robert Terry Parker. Signed by Judge Beth Bloom (BB) (Entered: 12/30/2020)

12/30/2020   Ï 18   Joint MOTION for Extension of Time to Submit Joint Scheduling Report re 7 Order Requiring Joint
                    Scheduling Report by Alphabet Inc.. Responses due by 1/13/2021 (Attachments: # 1 Text of Proposed
                    Order)(Mullins, Edward) (Entered: 12/30/2020)

12/30/2020   Ï 19   PAPERLESS ORDER granting 18 Motion for Extension of Time. The Parties shall submit their joint
                    scheduling report and related documents pursuant to the Court's Order Requiring Scheduling Report
                    and Certificates of Interested Parties, ECF No. 7 , by January 28, 2021. Signed by Judge Beth Bloom
                    (BB) (Entered: 12/30/2020)

12/30/2020   Ï 20   Unopposed MOTION to Appear Pro Hac Vice, Consent to Designation, and Request to Electronically
                    Receive Notices of Electronic Filing for Robert Terry Parker. Filing Fee $ 200.00 Amended/Corrected
                    Motion to Appear Pro Hac Vice Filed − Filing Fees Previously Paid. See 15 Motion to Appear Pro
                    Hac Vice, by MINDBASEHQ LLC. Responses due by 1/13/2021 (Attachments: # 1 Certification, # 2
                    Text of Proposed Order)(Hsu, Alen) (Entered: 12/30/2020)

12/30/2020     Ï    Attorney Robert Terry Parker representing MINDBASEHQ LLC (Plaintiff) Activated. (cco) (Entered:
                    12/30/2020)

12/30/2020   Ï 21   PAPERLESS ORDER granting 20 Motion to Appear Pro Hac Vice, Consent to Designation, and
                    Request to Electronically Receive Notices of Electronic Filing for Attorney Robert Terry Parker.
                    Signed by Judge Beth Bloom (ks01) (Entered: 12/30/2020)

01/11/2021   Ï 22   First AMENDED COMPLAINT against Google LLC, filed by MINDBASEHQ LLC.(Flanigan,
                    Anne) (Entered: 01/11/2021)

01/14/2021   Ï 23   NOTICE by MINDBASEHQ LLC re 22 Amended Complaint/Amended Notice of Removal Plaintiff,
                    Mindbasehq LLCs Notice Of Filing Exhibits In Support Of First Amended Complaint (Attachments: #
                    1 Exhibit 1 − Patent 6,510,433, # 2 Exhibit 2 − Patent 6,665,680) (Flanigan, Anne) (Entered:
                    01/14/2021)

01/25/2021   Ï 24   MOTION to Appear Pro Hac Vice, Consent to Designation, and Request to Electronically Receive
                    Notices of Electronic Filing for Michael S. Kwun. Filing Fee $ 200.00 Receipt # AFLSDC−14276906
                    by Google LLC. Attorney Edward Maurice Mullins added to party Google LLC(pty:dft). Responses
                    due by 2/8/2021 (Attachments: # 1 Certification, # 2 Text of Proposed Order)(Mullins, Edward)
                    (Entered: 01/25/2021)

01/25/2021   Ï 25   MOTION to Change Venue by Google LLC. Responses due by 2/8/2021 (Attachments: # 1 Exhibit A,
                    # 2 Exhibit B, # 3 Exhibit C)(Mullins, Edward) (Entered: 01/25/2021)

01/25/2021   Ï 26   PAPERLESS ORDER granting 24 Motion to Appear Pro Hac Vice, Consent to Designation, and
                    Request to Electronically Receive Notices of Electronic Filing for Attorney Michael S. Kwun. Signed
                    by Judge Beth Bloom (ks01) (Entered: 01/25/2021)

01/25/2021   Ï 27   MOTION TO DISMISS 22 Amended Complaint/Amended Notice of Removal, 23 Notice (Other),
                    FOR FAILURE TO STATE A CLAIM by Google LLC. Responses due by 2/8/2021 (Mullins,
                    Edward) (Entered: 01/25/2021)

01/25/2021   Ï 28   Certificate of Other Affiliates/Corporate Disclosure Statement by Google LLC identifying Other
                    Affiliate XXVI Holdings Inc., holding company of Google LLC, Other Affiliate Alphabet Inc.,
                    holding company of XXVI Holdings Inc. for Google LLC (Sox, Daniel) (Entered: 01/25/2021)

01/27/2021   Ï 29
                    Defendant's MOTION to Stay Pending Resolution of 27 Motion to Dismiss and 25 Motion to Transfer
                    by Google LLC. Responses due by 2/10/2021 (Mullins, Edward) (Entered: 01/27/2021)

01/28/2021   Ï 30   Plaintiff's Certificate of Other Affiliates/Corporate Disclosure Statement by MINDBASEHQ LLC
                    (Flanigan, Anne) (Entered: 01/28/2021)

01/28/2021   Ï 31   Joint SCHEDULING REPORT − Rule 16.1 by MINDBASEHQ LLC (Attachments: # 1 Exhibit A −
                    Joint Proposed Scheduling Order, # 2 Exhibit B − Election to Jurisdiction)(Flanigan, Anne) (Entered:
                    01/28/2021)

01/28/2021   Ï 32   Clerks Notice to Filer re 30 Certificate of Other Affiliates/Corporate Disclosure Statement. Other
                    Affiliates/Corporate Parents Not Entered; ERROR − The Filer failed to enter all Other
                    Affiliates/Corporate Parents from the Certificate of Other Affiliates/Corporate Disclosure Statement.
                    Filer is instructed to refile their Certificate of Other Affiliates/Corporate Disclosure Statement and
                    enter the missing Other Affiliates/Corp Parents. Note − Other Affiliates/Corporate Parents do not
                    appear on the docket sheet. (nc) (Entered: 01/28/2021)

01/28/2021   Ï 33   Plaintiff's Certificate of Other Affiliates/Corporate Disclosure Statement by MINDBASEHQ LLC
                    identifying Other Affiliate Gary Sharp, Other Affiliate James Modla, Other Affiliate Prime Capital
                    Management, LLC, Other Affiliate XXVI Holdings, Inc., a holding company of Google LLC, Other
                    Affiliate James Carson, Member of Prime Capital Management, LLC, Other Affiliate
                    Former−Defendant, Alphabet, Inc., a holding company of XXVI Holdings, Inc for MINDBASEHQ
                    LLC (Flanigan, Anne) (Entered: 01/28/2021)

01/29/2021   Ï 34   ORDER Setting Trial And Pre−Trial Schedule, Requiring Mediation, And Referring Certain Matters
                    To Magistrate Judge: ( Amended Pleadings due by 3/29/2021., Discovery due by 10/19/2021., Expert
                    Discovery due by 10/19/2021., Joinder of Parties due by 3/29/2021., Mediation Deadline 11/2/2021.,
                    In Limine Motions due by 11/10/2021., Dispositive Motions due by 11/10/2021., Motions due by
                    11/10/2021., Pretrial Stipulation due by 1/31/2022., Jury Trial set for 2/14/2022 09:00 AM in Miami
                    Division before Judge Beth Bloom., Calendar Call set for 2/8/2022 01:45 PM in Miami Division
                    before Judge Beth Bloom.) ( Mediation Deadline 11/2/2021.) Signed by Judge Beth Bloom on
                    1/28/2021. See attached document for full details. (kpe)

                    Pattern Jury Instruction Builder − To access the latest, up to date changes to the 11th Circuit Pattern
                    Jury Instructions go to https://pji.ca11.uscourts.gov or click here. (Entered: 01/29/2021)

02/04/2021   Ï 35   Unopposed MOTION for Extension of Time to File Response/Reply/Answer as to 25 MOTION to
                    Change Venue , 27 MOTION TO DISMISS 22 Amended Complaint/Amended Notice of Removal, 23
                    Notice (Other), FOR FAILURE TO STATE A CLAIM by MINDBASEHQ LLC. (Attachments: # 1
                    Exhibit "A" − Proposed Order)(Flanigan, Anne) (Entered: 02/04/2021)

02/04/2021   Ï 36   PAPERLESS ORDER granting 35 Plaintiff's Unopposed Motion for Extension of Time. Plaintiff shall
                    file its responses to the Motion to Transfer, ECF No. 25 , and the Motion to Dismiss, ECF No. 27 , by
                    no later than February 22, 2021. Signed by Judge Beth Bloom (ks01) (Entered: 02/04/2021)

02/10/2021   Ï 37   RESPONSE in Opposition re 29 Defendant's MOTION to Stay Pending Resolution of 27 Motion to
                    Dismiss and 25 Motion to Transfer filed by MINDBASEHQ LLC. Replies due by 2/17/2021.
                    (Flanigan, Anne) (Entered: 02/10/2021)

02/17/2021   Ï 38   REPLY to Response to Motion re 29 Defendant's MOTION to Stay Pending Resolution of 27 Motion
                    to Dismiss and 25 Motion to Transfer filed by Google LLC. (Attachments: # 1 Exhibit A, # 2 Exhibit
                    B)(Mullins, Edward) (Entered: 02/17/2021)

02/18/2021   Ï 39   Joint NOTICE of Mediation Hearing. and Proposed Order Selected/Added Harry Schafer Esq. as
                    Mediator. Mediation Hearing set for 10/26/2021 at 11:00 a.m.. (Attachments: # 1 Exhibit A)(Mullins,
                    Edward) (Entered: 02/18/2021)
02/18/2021   Ï 40   ORDER Scheduling Mediation before Harry Schafer. Mediation Deadline 10/29/2021. Mediation
                    Hearing set for 10/26/2021 11:00 AM. Signed by Judge Beth Bloom on 2/18/2021. See attached
                    document for full details. (kpe) (Entered: 02/18/2021)

02/22/2021   Ï 41   ORDER denying 29 Motion to Stay Pending Resolution of Motion to Dismiss and Motion to Transfer.
                    Signed by Judge Beth Bloom on 2/22/2021. See attached document for full details. (kpe) (Entered:
                    02/22/2021)

02/22/2021   Ï 42   RESPONSE in Opposition re 25 MOTION to Change Venue filed by MINDBASEHQ LLC. Replies
                    due by 3/1/2021. (Attachments: # 1 Exhibit "A" − Declaration of Gary Sharp, # 2 Exhibit "B" −
                    Declaration of James Modla, # 3 Exhibit "C" − Declaration of Robert Terry Parker)(Hsu, Alen)
                    (Entered: 02/22/2021)

02/22/2021   Ï 43   RESPONSE in Opposition re 27 MOTION TO DISMISS 22 Amended Complaint/Amended Notice of
                    Removal, 23 Notice (Other), FOR FAILURE TO STATE A CLAIM filed by MINDBASEHQ LLC.
                    Replies due by 3/1/2021. (Hsu, Alen) (Entered: 02/22/2021)

02/23/2021   Ï 44   ORDER Setting Motion Hearing By Video Conference. Motions 25 & 27 Hearing set for 3/12/2021
                    02:30 PM before Judge Beth Bloom. Signed by Judge Beth Bloom on 2/23/2021. See attached
                    document for full details. (kpe) (Entered: 02/23/2021)

03/01/2021   Ï 45   REPLY to Response to Motion re 25 MOTION to Change Venue filed by Google LLC. (Attachments:
                    # 1 Declaration of Michael S. Kwun)(Mullins, Edward) (Entered: 03/01/2021)

03/01/2021   Ï 46   REPLY to Response to Motion re 27 MOTION TO DISMISS 22 Amended Complaint/Amended
                    Notice of Removal, 23 Notice (Other), FOR FAILURE TO STATE A CLAIM filed by Google LLC.
                    (Mullins, Edward) (Entered: 03/01/2021)

03/12/2021   Ï 47   PAPERLESS Minute Entry for proceedings held before Judge Beth Bloom: Motion Hearing held on
                    3/12/2021 re 25 MOTION to Change Venue and 27 MOTION TO DISMISS. Total time in court: 1
                    hour : 30 minutes. Attorney Appearances: Daniel Alvarez Sox, Michael S. Kwun, Alen H. Hsu, James
                    Iaconis, and Robert Terry Parker. Court Reporter: Yvette Hernandez, 305−523−5698 /
                    Yvette_Hernandez@flsd.uscourts.gov. Written order to follow. (ks01) (Entered: 03/12/2021)

03/29/2021   Ï 48   Unopposed MOTION for Extension of Time to amend pleadings or join parties re 34 Scheduling
                    Order,,,,, Order Referring Case to Mediation,,,,, Order Referring Case to Magistrate Judge,,,, by
                    MINDBASEHQ LLC. Responses due by 4/12/2021 (Attachments: # 1 Exhibit A − Proposed
                    Order)(Hsu, Alen) (Entered: 03/29/2021)

03/30/2021   Ï 49   PAPERLESS ORDER granting 48 Plaintiff's Unopposed Motion for Extension of Time to Amend
                    Pleadings or Join Parties. The Parties shall have until April 12, 2021, to amend the pleadings in this
                    matter. Signed by Judge Beth Bloom (ks01) (Entered: 03/30/2021)

03/31/2021   Ï 50   TRANSCRIPT of Motion hearing via the Zoom platform held on 03/12/2021 before Judge Beth
                    Bloom, 1 − 59 pages, Court Reporter: Yvette Hernandez, 305−523−5698 /
                    Yvette_Hernandez@flsd.uscourts.gov. Transcript may be viewed at the court public terminal or
                    purchased by contacting the Court Reporter/Transcriber before the deadline for Release of Transcript
                    Restriction. After that date it may be obtained through PACER. Redaction Request due 4/21/2021.
                    Redacted Transcript Deadline set for 5/3/2021. Release of Transcript Restriction set for 6/29/2021.
                    (yhz) (Entered: 03/31/2021)

04/09/2021   Ï 51   MOTION for Leave to File Second Amended Complaint by Mindbasehq LLC. (Attachments: # 1
                    Exhibit A − Proposed Second Amended Complaint, # 2 Exhibit B − Google's Interrogatory Answer
                    No. 9, # 3 Exhibit C − Proposed Order)(Flanigan, Anne) (Entered: 04/09/2021)

04/15/2021   Ï 52   STRICKEN. NOTICE of Hearing by ATTORNEY: Discovery Hearing set for 5/17/2021 02:30 PM
                    in Miami Division before Magistrate Judge Alicia M. Otazo−Reyes. (Attachments: # 1 Exhibit Exhibit
                    A − Google's Answers to Interrogatories, # 2 Exhibit Exhibit B − Google's Response to Request for
                    Production) (Flanigan, Anne) Modified on Per DE# 54 4/16/2021 (ebz). (Entered: 04/15/2021)

04/15/2021   Ï 53   Clerks Notice to Filer re 52 Notice re Hearing by Attorney,. Login/Signature Block Violation;
                    CORRECTIVE ACTION REQUIRED − The name of attorney e−filing this document via their
                    CM/ECF login does not match the name of attorney on the signature block of the document. The name
                    used for login must match the typed name on signature block of the document. This filing is a
                    violation of Section 3J(1) of CM/ECF Admin Procedures and Local Rule 5.1(b). Filer must File a
                    Notice of Striking, then refile document pursuant to CM/ECF Admin Procedures and Local Rules.
                    (jas) (Entered: 04/15/2021)

04/16/2021   Ï 54   NOTICE of Striking 53 Clerks Notice of Docket Correction and Instruction to Filer − Attorney,, by
                    Mindbasehq LLC (Flanigan, Anne) (Entered: 04/16/2021)

04/16/2021   Ï 55   NOTICE of Hearing by ATTORNEY: Discovery Hearing set for 5/17/2021 02:30 PM in Miami
                    Division before Magistrate Judge Alicia M. Otazo−Reyes. (Attachments: # 1 Exhibit A − Google's
                    Answers to Interrogatories, # 2 Exhibit B − Google's Response to Request for Production) (Flanigan,
                    Anne) (Entered: 04/16/2021)

04/22/2021   Ï 56   RESPONSE in Opposition re 51 MOTION for Leave to File Second Amended Complaint filed by
                    Alphabet Inc., Google LLC. Replies due by 4/29/2021. (Attachments: # 1 Exhibit A., # 2 Exhibit
                    B.)(Mullins, Edward) (Entered: 04/22/2021)

04/29/2021   Ï 57   REPLY to Response to Motion re 51 MOTION for Leave to File Second Amended Complaint filed by
                    Mindbasehq LLC. (Hsu, Alen) (Entered: 04/29/2021)

05/12/2021   Ï 58   ORDER ON MOTION TO TRANSFER. Motion to Change Venue DE# 25 is GRANTED. The Clerk
                    of Court is directed to TRANSFER this case to the United StatesDistrict Court for the Northern
                    District of California. To the extent not otherwise disposed of, any scheduled hearings are
                    CANCELED, all pending motions are DENIED AS MOOT, and all deadlines are TERMINATED.
                    The Clerk of Court is directed to CLOSE this case. Signed by Judge Beth Bloom on 5/12/2021. See
                    attached document for full details. (ebz) (Entered: 05/13/2021)

05/12/2021     Ï    Civil Case Terminated per DE# 59 ORDER ON MOTION TO TRANSFER. The Clerk of Court is
                    directed to TRANSFER this case to the United States District Court for the Northern District of
                    California. Closing Case. (ebz) (Entered: 05/13/2021)

05/12/2021   Ï 59   FORM AO 120 SENT TO DIRECTOR OF U.S. PATENT AND TRADEMARK (Attachments: # 1
                    Order) (ebz) (Entered: 05/13/2021)
